Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered August 17, 2006, inter alia, dismissing plaintiffs claims under Labor Law § 240 (1), unanimously affirmed, without costs.
There is no dispute that at the time of the accident plaintiff had completed his work of painting the archway of a bridge, and that the proper safety devices necessary to complete that work had been provided and did not fail to work. Thus, the hazard posed by the hole in the sidewalk of the bridge into which plaintiff fell while exiting the bridge was unrelated to the risk that brought about the need for the safety devices in the first place. Accordingly, there is no section 240 (1) liability (see Narducci v Manhasset Bay Assoc., 96 NY2d 259, 267 [2001]; Nieves v Five Boro A.C. & Refrig. Corp., 93 NY2d 914, 916 [1999]). The additional relief plaintiff seeks is unnecessary in view of this Court’s prior order reinstating certain of his negligence claims (35 AD3d 256, 257 [2006]). Concur—Mazzarelli, J.P., Friedman, Sweeny and Moskowitz, JJ.